﻿As we welcome our
newest members, Switzerland and East Timor, we
reaffirm our faith in the United Nations and in the
principles of the Charter.
Today, the United Nations faces more challenges
and must respond to far more demands than were ever
contemplated by its founders. Yet the Organization
remains the single most important universal and viable
forum for States to interact, for nations to work
together and for countries to cooperate in preserving
peace, in avoiding conflict and in promoting stability.
We believe that Iraq took a step in the right
direction when it agreed yesterday to the unconditional
return of United Nations weapons inspectors. But the
immediate challenge facing the Organization and our
world is the looming confrontation that could be
brought about by the need for Iraq to comply, totally
and unconditionally, with the relevant Security Council
resolutions. We credit the diplomatic skills and the
sheer determination of Secretary-General Kofi Annan
and of the members of the Arab League with this
welcome development. We will, therefore, await clear
proof of sincerity in action.
But this is just a beginning. We believe that we
are far from a true resolution of this issue. We must
remain vigilant and must continue to have faith in the
Security Council. The Philippines has full confidence
in the Council process. We believe that the Council
will act in accordance with the imperatives of world
peace and security and that it will find the most
expeditious and effective way to serve those
imperatives.
Consistent with its national interest, and in
accordance with its Constitution, the Philippines is
prepared to extend political, security and humanitarian
assistance to the United States and to the international
community in the pursuit of their most vital interest,
which coincides with our own vital interests: to defeat
terrorism. The case for compliance is compelling. The
charges are highly credible and have serious
implications for global security. The Security Council
should give those charges the most urgent and
profound consideration. The international community
has put the onus on Iraq to comply with the relevant
Council resolutions, especially with regard to the
elimination of weapons of mass destruction.
Yet we certainly live in a world of consequences
that can be avoided. Poverty, intolerance and inequality
provide the breeding ground for terrorism. But we need
not make terrorism an unavoidable consequence of
those factors. We have learned that in the one year
since the shocking and tragic events of 11 September.
In that short span of time, we have learned that
terrorism cannot defeat us and that it cannot overcome
our resolve to fight it, and we have learned the full
13

measure of the bravery of the men and women who
stand on the front lines in the war against terror. In that
short span of time, we have established new strategic
partnerships and have retooled and rearmed existing
strategic partnerships. Those partnerships are based on
the belief that the world will never be secure unless
terrorist lairs are exposed and destroyed and unless
terrorist supporters are brought to justice.
In the realm of what is just and what is fair, we
know that globalization can contribute to the
comprehensive and sustainable development of the
developing world. Indeed, in some cases it has done so.
But the gap between the rich and poor countries
continues to widen.
Let us again remind ourselves of the stark reality
that 1.2 billion people live on less than $1 a day; 1.1
billion people lack access to safe and affordable
drinking water; and 130 million school-age children,
the majority of whom are girls, lack the means to stay
in school.
The uneven spread of opportunities for the
creation of wealth, and the increasing income
inequality within and between countries, have pushed
larger numbers of people to the margins of existence.
We in the Philippines are building an open
economy. We are taking concrete measures to create an
open trade and investment environment in our own
country and in our region. We have adapted to the
realities of globalization, fully aware of the
concomitant risks, particularly those that impinge on
the well-being of our vulnerable and disadvantaged
groups.
We firmly believe that, in general, developing
countries accept the need for good governance in their
public and corporate sectors. We are continuing our
institutional reform, guided by our national priorities,
requirements and capabilities. We are taking great
pains to restructure our economy, often at high political
cost.
Capital is what developing countries lack most in
their pursuit of sustainable development. The Food and
Agriculture Organization has estimated that an
additional annual public investment of $24 billion must
be made in poor countries in order to halve the number
of hungry people by the United Nations millennium
target date of 2015.
Developing countries need more foreign direct
investment, particularly in areas that will promote the
sustainable use of the environment and sustained
growth. We also need improved access to foreign
markets.
Many developing countries must also effectively
compete in areas where their comparative advantage is
great, such as agriculture. However, developing
countries do not have the resources to match the
subsidies that agricultural producers receive in rich
countries, such as the 40 billion euros that European
Union farmers receive each year or the additional $170
billion that United States farmers will receive over the
next 10 years. We can only wonder what the liberating
impact would be on development if the subsidies of 23
cents per dollar for farm goods in the United States or
the 36 cents per dollar on farm goods in the European
Union were instead invested in developing countries.
We need to reverse the decline in official
development assistance, which remains below the
target of 0.7 per cent of gross national product. But we
should also not lose sight of the fact that, aside from
increased funding sources for developing countries, the
flip side of the development coin should be greater
restraint, care and flexibility in the use of
conditionalities. Enhanced and effective debt relief,
including for middle-income countries, is also needed.
Efforts to reform the international financial
architecture and to strengthen the development
dimension of the global trade and investment regime
should be sustained.
Globalization has provided more opportunities
and greater choices for people who want to travel the
world in search of a livelihood. Some 10 per cent of the
people of the Philippines are outside its border. Their
safety and welfare is of paramount importance to us,
particularly in times of actual or potential conflict. The
welfare of migrant workers should be placed higher on
the United Nations agenda now, before the migrant
issue turns into a serious humanitarian problem. We
can start by becoming States parties to the United
Nations Convention on the Protection of the Rights of
All Migrant Workers and Members of Their Families.
It is also important for developed nations to support the
important work of humanitarian assistance agencies
like the International Organization for Migration.
Despite the unprecedented wealth created in the
last decade of the twentieth century, one out of every
14

five people lives on less than $1 a day. The 32 poorest
African countries do not earn much more than the
richest man on earth, the title unofficially bestowed
upon Bill Gates, the Chairman of Microsoft, in the
United States. Despite the grinding poverty in which
billions of people live, the world spends incredible
sums for military purposes  for armies and weapons
of mass annihilation.
Those bent on fomenting hate and violence will
find willing adherents, particularly among the helpless,
and hopeless poor, the dispossessed and the
disenfranchised. The hungry, the young people who do
not go to school and those living in the margins of
society can become easy prey to the siren songs of
terrorists and the perpetrators of violence. Poverty
alleviation and development are therefore key
strategies in preventing conflict and fighting terrorism.
Terrorism has become a major cause of violence
and instability in our world. But this is not the only
menace to our collective security. Organized crime,
environmental degradation and contagious diseases
continue to threaten international peace and security.
The proliferation of conventional and non-conventional
weapons, including small arms, is continuing. Civil
wars and inter-State conflicts remain major causes of
instability and underdevelopment. The United Nations
must therefore continue to play its important
peacekeeping and peacemaking role.
Durable peace and progress with freedom can be
achieved only through international partnerships and a
renewed faith in the United Nations, which should
guarantee meaningful participation by developing
countries in global decision-making. The challenges of
the world today  potential and actual conflict,
terrorism, violence, environmental degradation,
organized crime and contagious diseases  recognize
no boundaries and affect all.
In the eloquent language of the Philadelphia
Declaration of the International Labour Organization,
poverty anywhere constitutes a danger to prosperity
everywhere'. That is the case because humanity  and
human destiny  has become a seamless whole. No
man is an island, and the bell tolls for us, too. This is
the timeless vision of the United Nations, validated by
all who have spoken here at the fifty-seventh session of
the General Assembly. It is a vision and a bond that
should unite all nations as we face new dangers and the
unmarked frontiers of our collective life on this small,
endangered planet. Indeed, the United Nations
continues to be the last best hope of mankind.





